Citation Nr: 1702533	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  09-19 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for adenocarcinoma of the colon, to include as due to exposure to herbicides.


WITNESS AT HEARING ON APPEAL

Veteran and Veteran's friend


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969.  He died in April 2016.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Both issues are now appropriately before the Roanoke, Virginia RO.

In August 2015, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

In a November 2015 decision, the Board denied the Veteran's claims for entitlement to service connection for diabetes mellitus, type II, and adenocarcinoma of the colon, to include as due to exposure to herbicides.  The Veteran appealed the Board's decision denying his claims to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Veteran died.  Subsequently, in a September 2016 decision, the Court vacated the November 2015 Board denial, revoked its July 2016 order, and dismissed the appeal.


FINDING OF FACT

On July 21, 2016, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Roanoke, VA, that the Veteran died in April 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016).










ORDER

The appeal for service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, is dismissed.

The appeal for service connection for adenocarcinoma of the colon, to include as due to exposure to herbicides, is dismissed.




		
A. C. Mackenzie
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


